DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 06/23/2021.  Claim(s) 1-2 and 4-19 are presently pending.  Claim(s) 3 is/have been cancelled.

Response to Arguments
Regarding the rejection of claim(s) 1-2, 4, 6-7, 11, 15-16, and 18-19 under 35 USC 103 as being unpatentable over Soechting (US Pat. Pub. No. 2004/0096328) in view of Mongillo (US Pat. Pub. No. 2018/0340426) and Grohens (US Pat. Pub. No. 2014/0322028), of claims 5, 8-10, 12, and 17 under 35 USC 103 as being unpatentable over Soechting as modified by Mongillo and Grohens and in further view of Liang ‘160 (US Pat. Pub. No. 2002/0197160), of claim 13 under 35 USC 103 as being unpatentable over Soechting as modified by Mongillo and Grohens and in further view of Correia (US Pat. No. 6,164,914), and of claim 14 under 35 USC 103 as being unpatentable over Soechting as modified by Mongillo and Grohens and in further view of Rigney (US Pat. No. 6,502,304) and Liang ‘987 (US Pat. No. 8,061,987), the applicant(s) argues that these references, separately or combined, do not teach a tip-thinning portion protruding outward in the radial direction of the turbine blade from the outer surface of the top plate and a discharge port defined in the outer surface of the top plate, as required by claim 1. 
Upon further consideration of the Applicant’s arguments presented in the pre-brief conference request, the Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  
The applicant also argues that none of these references teach the limitation that a protrusion amount of the tip-thinning portion based on the outer surface of the top plate is 0.25 times or more and 2.00 times of less the diameter of the discharge port of the cooling hole, since Mongillo allegedly fails to teach the claimed relationship in regards to the diameter of the discharge port, and instead allegedly teaches the relationship in regards to the diameter of the introduction port of the cooling hole.
The Office respectfully considers this argument not persuasive.  While it is true that Mongillo describes the diameter (Dh) of the metered sections (94 and 104) of the cooling holes, calling this value the diameter of the cooling hole openings (see [0061], ln 16-27), it is also clear from Fig. 3 that this value is identical to the inlet diameter to the diffuser portion of the holes, which may be designated as the discharge ports.  Because the claim merely requires a relationship between the protrusion amount of the tip-thinning portion and a diameter of the discharge port (meaning under broadest reasonable interpretation a diameter anywhere within the discharge port), a diameter of the inlet of the discharge port may be reasonably used to satisfy the claimed relationship.  Therefore, since Mongillo teaches the claimed relationship between the protrusion amount of the tip-thinning portion and a diameter of the discharge port, Mongillo teaches the claimed limitation.

Allowable Subject Matter
Claim(s) 1-2 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the combination of the limitation “a discharge port defined in the outer surface of the top plate closer to the pressure-surface-side blade wall side of the top plate than the tip-thinning portion” in lines 16-18, in conjunction with limitations “a tip-thinning portion protruding outward in the radial direction of the turbine blade from the outer surface of the top plate” in lines 9-10, the limitation that “the outer surface of the tip plate extends in a planar shape from the tip-thinning 
Specifically, while Mongillo teaches the claimed relationship between the protrusion amount of the tip-thinning portion from the outer surface in comparison to a diameter of the discharge port (see above comments in re applicant’s arguments), the specific configuration of the present claim 1, which requires that the discharge port and a single tip-thinning portion configured as claimed be included on a planar outer surface of the top plate with the discharge port to the pressure side of the tip-thinning portion, is not disclosed or taught within the art, and no motivation could be found for modifying the references presented in this and prior Office Actions to do so.  A rejection of claim 1 was previously made in the Non-Final Rejection of 07/07/2021 under 35 USC 103 as being unpatentable over Soechting in view of Grohens and Mongillo, in which the Office stated that such a configuration would be obvious, however, upon further consideration of the Applicant’s arguments presented in the pre-appeal brief, pg. 1 – pg. 4, ln 12, the Applicant’s arguments against the proposed modification of Soechting as teaching the claimed limitations cited above were found to be persuasive, and the rejection has been withdrawn.  It is thus concluded that, due to the limitations designated above, the claim language of claim 1 and all dependent claims is patentably distinct over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745